DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 07/22/2022 has been entered. Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-18 are rejected under 35 LLS.C. 103 as being unpatentable over Chen et al (U5 Pub 2019/0057992} in view of Lee (U5 Pub 2021/0366800}.
Regarding claim 1, Chen (fig. 6) teaches a semiconductor device package comprising:
a package substrate (substrate 1, [0036]);
a sensor (sensor chip 2, [0036]) attached to the package substrate:
a first isolation material (supporting layer 51, epoxy, [0030] and [0036]) formed around a perimeter of the sensor: and
an encapsulant (packaging compound 6, [0039]) encapsulating at least a portion of the first isolation material and the package substrate, wherein the first isolation material (epoxy 51) at least laterally isolates the sensor from the encapsulant.
Chen teaches the first isolation material (epoxy 51, [0030]), but does not teach low modulus isolation material.
Lee (fig. 1) teaches a low modulus isolation material (module encapulant 123, silicone,
[0023] formed around a perimeter of the sensor (sensor 121, [0021]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the epoxy material layer 51 of Chen with low modulus isolation material (silicone 123) of Lee because such material substitution is equivalently known for the same purpose i.e., being used for encapsulating sensor chips, MPEP 2144.06 (II).
Regarding claim 2, Chen teaches the semiconductor device package of claim 1, further comprising an isolation cavity formed around the perimeter of the sensor, a bottom of the isolation cavity exposing a portion (a top surface of supporting layer 54, fig. 6) of the first isolation material.
Regarding claim 3, Chen teaches the semiconductor device package of claim 2, further comprising a second isolation material (combining layer 52, [0036] and fig. 6) disposed in the isolation cavity.
Regarding claim 7, Chen teaches the semiconductor device package of claim 1, wherein a backside surface of the sensor is exposed, the backside surface of the sensor substantially coplanar with a top surface of the encapsulant (fig. 6).
Regarding claim 8, Chen teaches the semiconductor device package of claim 1, wherein the encapsulant (6) encapsulating at least a portion of the first isolation material and the package substrate is formed by way of a film assisted mold process.
With respect to the limitation “…is formed by way of a film assisted mold process” this is considered to be a product-by-process limitation that would result in the same packaging compound 6 as Chen. ”[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP § 2113 (I).
Regarding claim 9, Chen teaches the semiconductor device package of claim 1, further comprising a lid (transparent layer 4, [0038]) attached over a top surface of the encapsulant.
Regarding claim 10, Chen (fig. 6) teaches a method of manufacturing a semiconductor device, the method comprising:
placing a sensor (sensor chip 2, [0036]) on a carrier substrate (substrate 1, [0021]);
dispensing a first isolation material (supporting layer 51, epoxy, [(0035]) around a perimeter of the sensor;
encapsulating with an encapsulant (packaging compound 6, [0039]) at least a portion of the first isolation material and the carrier substrate, the first isolation material (epoxy 51) at least laterally isolating the sensor from the encapsulant.
Chen teaches the first isolation material (supporting layer 51, epoxy, [0030]), but does not teach low modulus isolation material. Chen also does not teach after removing the carrier substrate, applying a package substrate on the active surface of the sensor and bottom surfaces of the first low modulus isolation material and the encapsulant.
Lee (figs. 2G-2I) teaches dispensing a low modulus isolation material (module encapsulant 123, silicone, [0023]) around a perimeter of the sensor (sensor 121, [0021]), and after removing the carrier substrate (carrier 20, [0040]), applying a package substrate (main substrate 110, [0040]) on the active surface of the sensor and bottom surfaces of the first low modulus isolation material (silicone 123) and the encapsulant (encapsulant 150, [0040]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the epoxy material layer 51 of Chen with low modulus isolation material (silicone 123) of Lee because such material substitution is equivalently known for the same purpose i.e. being used for encapsulating sensor chips, MPEP 2144.06 (II).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Chen with main substrate 140 of Lee in order to improve electrical connection between component module and the main substrate 110, and also provide protection for component module 120 or 130 as taught by Lee, ([0017]-[0018]).
Regarding claim 11, Chen teaches the method of claim 10, further comprising forming an isolation cavity formed around the perimeter of the sensor, a bottom of the isolation cavity exposing a portion (top surface of supporting layer 51, (fig. 6) of the first isolation material.
Regarding claim 12, Chen teaches the method of claim 11, further comprising back-grinding a top surface of the encapsulant (molding compound 61, [O047] and fig. 10) to expose a top portion of the sensor before forming the isolation cavity.
Regarding claim 13, Chen teaches the method of claim 11, further comprising dispensing a second isolation material (combining layer 52, [0036] and fig. 6) into the isolation cavity around the perimeter of the sensor.
Regarding claim 14, Chen teaches the method of claim 11, further comprising attaching a lid (transparent layer 4, [0020]) over a top surface of the encapsulant and the sensor.
Regarding claim 15, Chen does not teach placing a semiconductor die on the carrier substrate before encapsulating with the encapsulant, and wherein a conductive feed in the package substrate is configured ta provide a conductive path between the semiconductor die and the sensor.
Lee teaches placing a semiconductor die (component module 130, [0035]-[0036] and fig. 2F} on the carrier substrate (carrier 20) before encapsulating with the encapsulant (encapsulant 150, fig. 2G}, and wherein a conductive feed (main conductive structure 111, [0036] and fig. 2I) in the package substrate (110) is configured to provide a conductive path between the semiconductor die and the sensor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have farmed the semiconductor device of Chen with encapsulant 150 of Lee in order to provide protection for component module 120 or 130 as taught by Lee, [0018].
Regarding claim 16, Chen teach the method of claim 16, wherein encapsulating with an encapsulant (molding compound 61, [0047] and fig. 10) further comprises encapsulating by way of a fin assisted molding process such that a top surface of the first isolation material (51) is exposed.
Regarding claim 17, Chen (fig. 6) teaches a semiconductor device package comprising:
a package substrate (substrate 1, [0024]);
a sensor (sensor chip 2, [(0022]) attached to the package substrate;
a first isolation material (supporting layer 51, [0036]) formed around a perimeter of the sensor;
an encapsulant (packaging compound 6, [0039]) to encapsulate at least a portion of the sensor and the package substrate, the first isolation material (epoxy 51) to at least laterally isolate the sensor from the encapsulant; and 
an isolation cavity formed around the perimeter of the sensor, a bottom of the isolation cavity exposing a portion (top surface of supporting layer Si} of the first isolation material.
Chen teaches the first isolation material (supporting layer 51, epoxy, [0630]), but does not teach low modulus isolation material.
Lee (fig. 1) teaches a low modulus isolation material (module encapulant 123, silicone,
[0023] formed around a perimeter of the sensor (sensor 121, [0021]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the epoxy material layer 51 of Chen with low modulus isolation material (silicone 123) of Lee because such material substitution is equivalently known for the same purpose i.e., being used for encapsulating sensor chips, MPEP 2144.06 (II).
Regarding claim 18, Chen teaches the semiconductor device package of claim 17, further comprising a second isolation material {combining layer 52, [0036]) disposed in the isolation cavity.
Claims 4-6, 19 and 20 are rejected under 35 LLS.C. 103 as being unpatentable over Chen and Lee, and further in view of Feyh et al (US Pat 10,717,645).
Regarding claims 4 and 19, Chen teaches the encapsulant (packaging compound 6), but does not teach a semiconductor die attached to the package substrate, the encapsulant further encapsulating the semiconductor die.
Feyh (fig. 4) teaches a semiconductor die (ASIC 24, col. 4, lines 60-67) attached to the package substrate (substrate 20), the encapsulant (second mold material 68, col. 5, lines 1-12) further encapsulating the semiconductor die.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have farmed the package substrate 1 of Chen with the integrated circuit 24 and mold material 68 of Feyh in order to protect the electronic devices as taught by Feyh, column 2, lines 20-23.
Regarding claims 5 and 20, Chen teaches wherein a conductive feed in the package substrate is configured to provide a conductive path (solder pads 111 or lead frame, [0024]) between the semiconductor die and the sensor,
Regarding claim 6, Chen teaches the image sensor chip 2 (“the type of the sensor chip 2 of the present disclosure is not limited thereto”, [0022], but does not teach pressure sensor.
Feyh (fig. 4) teaches wherein the sensor is characterized as a pressure sensor (pressure sensor 20, column 4, lines 60-67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the sensor chip 2 of Chen with the pressure sensor 24 of Feyh in order to “interact with the environment being sensed and therefore require direct access to the sensed environment” as taught by Feyh, column 4, lines 20-33.

Response to Arguments
Applicant argue that “Chen’s layer 51 (and the remainder of Chen's support 5) is for “maintaining the relative position between the transparent layer 4 and the sensor chip 2” — which a low-modulus (e.g., low stiffness or rigidity) material cannot do. That is, the described function of the support 5 is to maintain a fixed relative position between the sensor and the transparent layer 4 above it, a task for which any low-modulus material is unsuited. Moreover, the Office has failed to provide any explanation as to how any "low-modulus isolation material" (such as Lee's silicone encapsulated 123) is purported to have both a low modulus and simultaneously have sufficient rigidity to accomplish Chen’s stated purpose of maintaining a fixed relative position between the sensor and the transparent layer above it.
Thus, the Office has failed to demonstrate why one of skill in the art would be motivated (or able) to combine the described systems of the Chen and Lee references in the manner asserted by the Office, let alone a reason demonstrated with the required articulated reasoning. For at least these reasons, the Office has failed to demonstrate that (or how) Chen and Lee disclose or render obvious the features of independent claim 1.”
	The examiner respectfully submits that it would have been obvious to a person of ordinary skill in the art to have formed the epoxy material layer 51 of Chen with low modulus isolation material (silicone 123) of Lee because such material substitution is equivalently known for the same purpose i.e., being used for encapsulating material, MPEP 2144.06 (II).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892